--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT (10)(xiii)


EMPLOYMENT AGREEMENT


This Employment Agreement (Agreement) is made and entered into June 22, 2011, by
and between James Dalton  (“Dalton”) and Active Care, Inc 5095 West 2100 South,
Salt Lake City, Utah, 84120 (The Company) with reference to the following facts:
 
A.
Mr. Dalton possesses special skills, knowledge and qualifications beneficial to
the business of the Company.

 
B.
The parties hereto desire to enter into an Agreement under which Dalton will
provide services to the Company.

NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
1. Engagement and Term. The Company hereby engages the services of the Dalton
and the Dalton accepts such engagement on the terms and conditions set forth
herein for a term commencing on the October 1, 2010 and terminating on September
30, 2014.
2. Duties. Dalton shall be engaged to provide services for the Company as Chief
Executive Officer and Chairman of the Board of Directors with respect to the
conduct of its business affairs.
Mr. Dalton’s duties shall consist of the following responsibilities:
 
·
Plans and directs all aspects of an organization's policies, objectives, and
initiatives.

 
·
Responsible for the short-term and long-term profitability and growth of the
Company.

 
·
Achieve budgeted financial objectives and implement operating cost controls in
the areas of staffing, supplies, purchased services, etc.

 
·
Develop positive relationships with local industry, local government, potential
key distributors, and the general public.

 
·
Interact and communicate with other company officers and board members. Ensure
the timely review of financial and operational activities, contribute to the
development of and participation in corporate-wide strategic planning efforts
and maintains good communication within the Company in areas where periodic
reporting of results is requested. 

Mr. Dalton shall perform such other duties pertaining to the Company's business
as the Company and he shall from time to time mutually agree.
3. Nature of Services. Mr. Dalton agrees to perform diligently and to the best
of his talents, skills and expertise, all services which he is required to
perform under this Agreement and to devote such productive time thereto as he
reasonably determines to be necessary and appropriate to fulfill his obligations
hereunder. Mr. Dalton shall not delegate the performance of any such services to
any other person, firm or corporation without the prior written consent of the
Company.  Mr. Dalton shall have the right to engage in any other gainful
activities and businesses in his sole and absolute discretion, provided that he
hereby agrees that he shall not engage in any activities or businesses which
conflict or compete with the activities and business of the Company.

 
1

--------------------------------------------------------------------------------

 



4. Compensation. The Company shall pay to Mr. Dalton or, at Mr. Dalton’s
direction to his Designee, and agrees to accept as payment in full for all
services rendered by him to the Company during the term hereof as compensation
4,000,000 shares of the Company's restricted common stock.  These shares shall
be considered fully paid and non-accessible upon signing of this agreement.  Mr.
Dalton is also entitled to purchase from the Company, at such times and in such
amounts as are permitted herein, Three Million (3,000,000) duly authorized
shares of the Common Stock,  0.00001 par value, of the Company (the “Warrant
Stock”) at a purchase price per share of $0.50 per share with expiration date of
June 21, 2016.
5. Expenses and Taxes. ActiveCare, Inc. shall be solely responsible for all
out-of-pocket expenses incurred by Mr. Dalton in the performance of his duties
hereunder. Additionally, the shares cannot be sold for 1 year without the
consent of the Company and if the Company replaces Dalton for reasons other than
cause, the Company cannot rescind this agreement.  Finally, Dalton shall be
responsible for his income tax liability consistent with his status as an
independent contractor.
6. Confidential Relationship Created by Agreement. Dalton acknowledges and
agrees that this agreement creates a relationship of confidence and trust on the
part of Dalton for the benefit of the Company. During the term of this
agreement, Dalton may be responsible, in whole or in part, for the creation of;
or may acquire certain "Confidential Information" (as herein-after defined) from
or regarding the Company's Daltons, agents, and representatives or documents, or
otherwise as a result of performing the services of Dalton hereunder. Dalton
acknowledges and agrees that the Company would not have entered into this
Agreement unless the Company were assured that all such confidential information
would be held in confidence by Dalton, in trust for the sole benefit of the
Company, and according to the terms set forth in this paragraph 6.
During the term of this Agreement and at all times thereafter, Dalton shall keep
all of the Confidential Information in confidence and shall not disclose any of
the same to any other person, except the Company's personnel entitled thereto
and other persons designated in writing by the Company. Dalton shall not cause,
suffer or permit the Confidential Information to be used for the gain or benefit
of any party outside of the company or for Dalton's personal gain or benefit
outside the scope of Dalton's engagement by the Company.
The term "Confidential Information", as used herein, means all information or
material not generally known by non-company personnel which (a) gives the
Company some competitive business advantage or the opportunity of obtaining such
advantage or the disclosure of which could be detrimental to the interests of
the Company; (b) which is owned by the Company or in which the Company has an
interest and (c) which is either (i) marked "Confidential Information,"
"Proprietary Information" or other similar marking, (ii) known by Dalton to be
considered confidential and proprietary by the Company or (iii) from all the
relevant circumstances should reasonably be assumed by Dalton to be confidential
and proprietary to the Company. Confidential Information includes. but is not
limited to, the following types of information and other information of a
similar nature (whether or not reduced to writing): trade secrets, inventions,
drawings, file data, documentation, diagrams, specifications, know how,
processes, formulas, models, flow charts, software in various stages of
development, source codes, object codes, research and development procedures,
research or development and test results, marketing techniques and materials,
marketing and development plans, price lists, pricing policies, business plans,
information relating to customers and/or suppliers' identities, characteristics
and agreements, financial information and projections, and Dalton files.
Confidential Information also includes any information described above which the
Company obtains from another party and which the Company treats as proprietary
or designates as Confidential information, whether or not owned or developed by
the Company. NOTWITHSTANDING THE ABOVE, HOWEVER, NO INFORMATION CONSTITUTES
CONFIDENTIAL INFORMATION IF IT IS GENERIC INFORMATION OR GENERAL KNOWLEDGE WHICH
DALTON WOULD HAVE LEARNED IN THE COURSE OF PERFORMING SIMILAR CONSULTING
SERVICES ELSEWHERE IN THE TRADE OR IF IT IS OTHERWISE PUBLICLY KNOWN AND IN
THE  PUBLIC DOMAIN.

 
2

--------------------------------------------------------------------------------

 
 
Dalton agrees not to make any written use of or reference to the Company's name
for any marketing, public relations, advertising, display or other business
purpose or make any use of the Company's facilities for any activity unrelated
to the express business purposes and interests of the Company under this
Agreement, without the prior consent of the Company, which consent may be
withheld or granted in the Company's sole and absolute discretion.
Dalton acknowledges and agrees that the remedy at law for the breach of any
provision of this Paragraph 6 may be inadequate and that the Company shall be
entitled to injunctive relief without bond, in addition to any other rights or
remedies which the Company may have for such breach.
Dalton agrees that the obligations, covenants and agreements of Dalton and the
rights of the Company as set forth in this paragraph 6 shall survive any
termination expiration of this agreement.
7. No Conflicting Agreements. Dalton warrants and represents that there are no
agreements to which he is a party which would prevent his timely and complete
performance of the terms and conditions of this agreement, and Dalton agrees not
to enter into any such agreement during the term of this Agreement.
8. Indemnification. Each party, (Indemnifying Party) agrees to indemnify and
hold harmless the other party (Indemnified Party) and each of the Indemnified
Party's directors, officers, agents, Daltons, and controlling persons against
any losses, claims, damages, or liabilities related to or arising out of any
actions or omissions committed by the Indemnifying Party hereunder (including
any violations of applicable federal and state securities laws). The provisions
of this section shall survive any termination of this Agreement and shall be
binding upon any successors or assigns of the Company.
9. Notice. All notices or demands of any kind which either party hereto may be
required or desires to serve upon the other party under the terms of this
Agreement shall be in writing and shall be served upon such other party by
personal delivery upon such other party or by leaving a copy of said notice or
demand, addressed to such other party at the address set forth below, whereupon
service shall be deemed completed, or by mailing a copy thereof by certified or
registered mail, postage prepaid with return receipt requested, to the
appropriate address set forth below.


 
If to Dalton:
   
James Dalton
   
PO Box 3621
   
Park City, UT 84060
 
If to the Company:
   
Active Care, Inc
   
5095 West 2100 South
   
Salt Lake City, Utah  84120

 
3

--------------------------------------------------------------------------------

 

In the case of service by mail, it shall be deemed complete at the expiration of
the third day after the date of mailing. The addresses to which notices and
demands shall be delivered or sent may be changed from time to time by notice
served as hereinabove provided.
10. Attorneys' Fees. In the event of any action or proceeding between the
parties hereto to enforce any provision or right hereunder, the unsuccessful
party to such action or proceeding agrees to pay the successful party all costs
and expenses, including but not limited to, actual attorneys' fees incurred
therein by such successful party, which costs, expenses and attorneys' fees
shall be included in and as a part of any judgment or award rendered in such
action or proceeding.
11. Relationship and Authority. The relationship between the Company and Dalton
intended to be created by this agreement is that of independent contractor and
nothing herein contained shall be construed as creating a relationship of
employer and Dalton or principal and agent between the parties hereto. Dalton
agrees that he shall neither act nor make any representation that he is
authorized to act as an agent or officer of the Company.
12. Assignment. The services to be rendered and the duties to be performed by
Dalton hereunder are of a unique and personal nature. Nothing contained in this
agreement shall be construed to permit assignment by Dalton of any right or
obligation under this agreement and any such assignment is expressly prohibited
except Dalton may direct the Company to issue any portion of his compensation to
Designee.
13. Paragraph Headings The headings of the several paragraphs of this agreement
are inserted solely for convenience of reference and are not part of and are not
intended to govern, limit or aid in the construction of any term or provision
hereof.
14. Entire Agreement. This Agreement is intended to constitute the final,
entire, complete and exclusive agreement between the parties hereto pertaining
to the subject matter hereof and expressly supersedes all prior written and oral
agreements and understandings between the parties hereto with respect to the
subject matter hereof.
15. Engagement at Will. Any continuance of Dalton's engagement by Company and
Dalton after expiration of the term of this Agreement shall be deemed an
engagement at will and shall be subject to termination with or without cause by
either Company or Dalton upon delivery of notice thereof to the other party. Any
such continuance of engagement shall be upon the terms and conditions then
negotiated.
16. Waiver; Modification. No provision of this Agreement may be amended or
modified, or the termination or discharge thereof agreed to or acknowledged
orally, but such may be accomplished only by an agreement in writing signed by
the party against whom the enforcement of any such waiver, amendment,
modification, termination or discharge is sought.
17. Severability. The provisions of this Agreement are severable, and in the
event that any provision is declared invalid, this Agreement shall be
interpreted as if such invalid provision were not contained herein.

 
4

--------------------------------------------------------------------------------

 
 
18. Applicable Law. This Agreement shall constitute a contract under the laws of
the State of Utah and shall be governed and construed in accordance with the
laws of said state. The Parties agree that Utah shall be the proper forum and
venue for any dispute arising out of this agreement.
19. Execution of Documents. The Company and Dalton shall, whenever and as often
as reasonably requested to do so by any other party, execute, acknowledge and
deliver or cause to be executed, acknowledged or delivered, any and all
agreements and instruments as may be necessary, expedient or proper in the
opinion of the requesting party to carry out the intent and purposes of this
Agreement.
20. Counterparts, this Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same agreement.
 
 
 
 

 
5

--------------------------------------------------------------------------------

 

INTENDING TO BE LEGALLY BOUND, the parties hereto have executed the agreement as
of the day and year first set forth above.


 
"DALTON"
 
James Dalton
 
 
By:  /s/ James Dalton                    
 
 
"COMPANY'
Active Care, Inc
 
 By: /s/ Michael Acton                  
Title:           Chief Financial
Officer                                                                
 
 
 
6

--------------------------------------------------------------------------------
